UNITED STATES DISTRICT COURT                                 FILED
                                    FOR THE DISTRICT OF COLUMBIA                                  MAY 21 2009
       DeJuan B. Thornton-Bey,                       )                                      Clerk, U.S. District and
                                                     )                                        Bankruptcy Courts
              Plaintiff,                             )
                                                     )
              v.                                     )      Civil Action No.         O~   U958
                                                     )
       Administrative Office of the U.S. Courts,     )
                                                     )
              Defendant.                             )


                                         MEMORANDUM OPINION

              This matter is before the Court on review of plaintiff s pro se complaint and application

       to proceed in forma pauperis. The application will be granted and the complaint will be

       dismissed pursuant to 28 U.S.C. § 1915A (requiring dismissal of a prisoner's complaint upon a

       determination that the complaint, among other grounds, fails to state a claim upon which relief

       can be granted).

              Plaintiff is a prisoner at the United States Penitentiary in Florence, Colorado, suing the

       Administrative Office of the United States Courts ("A.O.") for the release of a document

       pursuant to the Freedom oflnformation Act ("FOIA"), 5 U.S.C. § 552. The FOIA applies only to

       executive-branch agencies of the United States. See 5 U.S.C. § 552(f) (defining agency as

       "defined in section 551(1)," which specifically excludes "the courts of the United States"). The

       A.O. is part ofthe judicial branch of the federal government. See 28 U.S.C. § 601 ("Director and

       a Deputy Director [are] appointed and subject to removal by the Chief Justice of the United

       States, after consulting with the Judicial Conference."). The complaint therefore fails to state a

       claim upon which relief can be granted. A separate Order of dismissal accompanies this

       Memorandum Opinion.

                                                                     ka4---
       Date: May   +       2009
                                                                     istrict Judge




ttl'